DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/02/2022, have been fully considered.  All previous rejections of claims have been MODIFIED in view of Applicant’s amendments to the claims to exclude methods of inhibiting macrophages in a subject with an inflammatory disease, wherein the inflammatory disease is not multiple sclerosis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-2 are NEWLY rejected under 35 U.S.C. 103(a) as being unpatentable over Ku et al (US 4,870,101; of record) in further view of Bollinger et al (US 4,956,381; of record).
As amended, claim 1 is drawn to a method comprising inhibiting macrophages in a subject in need thereof by administering an effective amount of disulfiram to the subject, wherein the subject is a patient with an inflammatory disease other than rheumatoid arthritis, arteriosclerosis, diabetes, psoriasis and multiple sclerosis (more specifically, the inflammatory disease of the subject is fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease (claim 2)).
Ku et al teach “[m]ethods useful for inhibiting the release of interleukin-1 and for alleviating interleukin-1 mediated conditions, such as IL-1-mediated inflammation, comprising administering an effective amount of… disulfiram” listed among a total of three (3) compounds (Abstract; see also Column 2, Lines 12-16: “[s]uch compounds can be administered to animals to inhibit secretion of IL-1; to inhibit or treat IL-1-mediated effects; and to inhibit or treat IL-1-mediated inflammation”).  
In particular, Ku et al teach that “[i]n the method of the invention, one or more compound is administered to an animal, typically to a mammal in need of inhibition of IL-1 secretion, inhibition of IL-1-mediated effects, or inhibition of IL-1-mediated inflammation… to inhibit or treat IL-1-mediated effects in conditions such as inflammation, psoriasis, atherosclerosis, and diabetes” (Column 2, Lines 16-24).  And, as specifically demonstrated by Ku et al, disulfiram macrophages” treated with LPS (noting that “LPS stimulates macrophages to release IL-1” (Column 3, Line 6)) by 79% (Column 4, Table).
Based on the foregoing, it is clear that Ku et al teaches a method comprising inhibiting macrophages in a subject in need thereof by administering disulfiram, wherein said subject is a patient with an inflammatory disease.  However, Ku et al does not teach said method wherein the inflammatory disease of the patient is, for example, fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease.
Yet, as taught by Bollinger et al, compounds “useful for effecting monokine inhibition, in particular interleukin-1 release or secretion inhibition” (Abstract) find therapeutic use in “the treatment of autoimmune disease in a subject in need thereof” (Column 4, Lines 61-65) wherein “[s]pecific autoimmune diseases to which the above method is applicable include, for example… chronic active hepatitis… autoimmune inflammatory bowel disease… interstitial lung fibrosis…” and so on, as well as diseases taught by Ku et al including “psoriasis… [and] diabetes” (Column 4, Lines 66 to Column 5, Line 18).  Significantly, Bollinger et al specifically demonstrate the “substantial reduction of pulmonary fibrosis” (Column 13, Example 5) as well as “marked improvement in [the] condition” of Alzheimer’s disease (Column 14, Example 7).
Accordingly, in view of all of the foregoing, it would have been prima facie obvious to apply the method of Ku et al comprising administering disulfiram for inhibiting macrophages in the treatment of interleukin-1 mediated conditions, such as IL-1-mediated inflammation and, in particular, psoriasis, atherosclerosis, and diabetes, specifically to patients suffering from fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease.  It would have been obvious to do so considering that Bollinger et al identify fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease (in addition to psoriasis and diabetes) as IL-1 mediated conditions which respond to treatment with IL-1 blockade. 
In view of all of the foregoing, instant claims 1-2 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611